internal_revenue_service director exempt_organizations rulings and agreements number release date date date department of the treasury p o box cincinnati ohic employer_identification_number person to contact - ed contaet telephone numbers legend uil b foundation city county and county d director director e dear we have considered your request for advance approval of your grant-making programs under sec_4945 of the intemal revenue code dated date our records indicate that the b was recognized as exempt from federal_income_tax under section dollar_figure c of the code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that the b will be awarding scholarships in amounts to be determined annually by the board_of directors to graduating high school students that reside in the c notice of scholarships shall be given to eligible students in the geographical areas by posting or in accordance with the procedure established by the principal or guidance counselor of each high school the scholarship is a one-time annual grant and may not be renewed the funds must be used solely for tuition and tuition related expenses which include tuition and fees books and supplies and other miscellaneous tuition related expenses scholarship recipients shall be selected based on the following criteria academic merit achievement and character financial need to be eligible to apply for a scholarship an applicant must be graduating from high school intend to enroll in college or otherwise pursue training in a trade or profession at an accredited educational_institution ‘complete and submit an application describing the applicant’s academic performance activities education and goals and financial need together with all required attachments to the selection committee by the date specified in the application the foundation does not discriminate against applicants based on race color or gender no director or selection committee member shall behave in any manner or engage in any_action that suggests bias or an intent to discriminate based on an applicant’s race color national origin religion or gender or request or seek to obtain any information that would support a biased or discriminatory selection process the following persons are not eligible for scholarship descendants of d or e directors officers and employees of the foundation and its affiliates and their successors and their family members for all purposes herein family members shall mean spouses descendants including adopted spouses of descendants parents spouses of parents descendants of parents including adopted and spouses of descendants of parents members of the selection committee and their family members the selection committee shail consist of the board_of directors of the foundation the selection committee may remove and replace any member upon the unanimous vote of the members other than the member being removed provided that if the member removed is a director the board_of directors of the foundation shall appoint the replacement the selection committee shall develop and review the form of application acceptance letter and other materials related to the scholarships and determine periodically whether changes are necessary or appropriate and implement such changes review the applications and evaluate the applicants based on the information submitted by the applicant the input of the applicants’ principals and teachers and other persons familiar with the applicant and other information available to the members of the selection committee rank the applicants based on academic merit achievement and character and financial need select the scholarship recipients based on the ranking of the applicants review the reports regarding the recipient's’ use of the funds and authorize the foundation to pursue the return of funds it determines have been misused assure that members of the selection committee do not engage in biased or discriminatory selection practices and remove from the scholarship application process any person found’ to have engaged in such practices or take other appropriate corrective action not later than july of the year following the year in which the recipient received the scholarship each recipient shall be required to submit a report to the selection committee demonstrating attendance at the institution_of_higher_education or participation in the training program described in his or her application and legitimate use of the scholarship funds such information stall include the name of the institution that the recipient is attending the recipient’s major or intended degree a copy of a transcript or similar progress report a description of the recipien5t’s extra-curricular and community service activities a statement of the recipient’s intended career a description of the manner in which the funds were used scholarship funds will be disbursed directly to the recipient in the form of an absolute grant as a condition of the scholarship each recipient must sign an acceptance letter in which the recipient agrees to use the funds solely for legitimate educational expenses return to the foundation any funds that the recipient does not use for such purposes and file a report with ch selection committee the selection committee shall verify the recipient’s enrollment verify the accreditation of the institution or program request any documentation the selection committee determines is necessary to support the recipient’s use of the funds investigate if'a recipient fails to file a report or respond to a request for additional information if the selection committee determines that the recipient has misused funds distributed to the recipient the selection committee shall authorize the foundation to demand in writing that the funds distributed to the recipient be returned in whole ot in part as determined by the selection committee if the funds are not retumed within days of receipt of written demand the foundation shall take such action as the foundation determines appropriate to collect the funds such action may include but is not limited to engaging the services of a collection agency or legal counsel to pursue the return of the funds a b the organization agrees to maintain records which include the following information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and any follow-up data collected all grantee reporis and other follow-up data obtained in administering the private foundation's grant program all reports prepared by the selection committee d sec_4945 and b of the code impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or olher similar purposes by such individual unless such grant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 shall not apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for study at an educational_organization described in sec_170 i and the grant constitutes a prize or award which is subject o the provisions of sec_74 if the recipient of such prize or award is selected from the general_public ot the purpose of the grant is to achieve a specific objective produce a report of similar product ‘or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that ii iii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code and that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no matetial change in the facts upon which it is based it is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 c b of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized histories so that any or all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as a precedent you must report any fiture changes in your grant making procedures in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above therefore you should maintain adequate_records and case please keep a copy of this letter sincerely yours robert choi director of exempt_organizations rulings and agreements
